IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00360-CV

                   IN RE SUSANNE CLAIRE WORKMAN


                               Original Proceeding



                      MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray dissenting)
Petition denied
Opinion delivered and filed December 8, 2010
[OT06]